 



Exhibit 10.3
DEFERRED COMPENSATION PLAN
FOR
CORPORATE OFFICERS OF
SONOCO PRODUCTS COMPANY

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

             
ARTICLE I
  STATEMENT OF PURPOSE     3
 
           
ARTICLE II
  DEFINITIONS   4 - 5
 
           
ARTICLE III
  ELIGIBILTY AND PARTICIPATION     6
 
           
ARTICLE IV
  DEFERRED COMPENSATION ELECTIONS     7
 
           
ARTICLE V
  CREDITS TO DEFERRAL ACCOUNTS   8 - 9
 
           
ARTICLE VI
  ADMINISTRATIVE COMMITTEE & CLAIMS   10 - 11
 
           
ARTICLE VII
  AMENDEMENT AND TERMINATION     12
 
           
ARTICLE VIII
  MISCELLANEOUS   13 - 14
 
           
ARTICLE IX
  CONSTRUCTION     15

2



--------------------------------------------------------------------------------



 



SONOCO PRODUCTS COMPANY
DEFERRED COMPENSATION PLAN
FOR KEY EMPLOYEES
ARTICLE I
STATEMENT OF PURPOSE
     The purpose of this plan is to provide Key Employees of Sonoco Products
Company (the “Company”) the opportunity to defer receipt of compensation earned
as an employee to a date following separation from service with the Company.
This deferral opportunity is designed to help the Company to attract and retain
outstanding individuals as employees of the Company through enhancement of the
value of the compensation paid to such individuals.

3



--------------------------------------------------------------------------------



 



ARTICLE II
DEFINITIONS
     When used herein, the following terms shall have the meanings indicated
unless a different meaning is clearly required by the context.

  1.   “Company”: Sonoco Products Company, a South Carolina Corporation, and
Corporate successors.     2.   “Committee”: The Administrative Committee
appointed by the Board of Directors of the Company to administer this plan.    
3:   “Key Employee”: Any person who is serving as an officer of the Company.    
4:   “Participant”: A Key Employee or former Key Employee who has deferred fees
hereunder and has a credit balance in his deferred compensation account.     5.
  “Separation from Service”: The date of termination of an employee’s active
service with the Company, which for this purpose includes all companies that
would be considered a single employer under Section 414(b) of the Internal
Revenue Code (“Code”) applying a standard of “at least 50 percent” instead of
“at least 80 percent” as provided in the regulations to Section 409A of the
Code.     6.   “Plan”: The Deferred Compensation Plan for Key Employees of
Sonoco Products Company as contained herein, and as may be amended from time to
time hereafter, together with any election forms that the Committee requires a
Participant to complete.     7.   “Plan Year”: The period commencing January 1
and ending December 31.     8.   “Stock Equivalent Account”: The account
described in Article V.

4



--------------------------------------------------------------------------------



 



  9.   “Interest Account”: The account described in Article V.     10.  
“Compensation”: Salary and annual incentive compensation.

5



--------------------------------------------------------------------------------



 



ARTICLE III
ELIGIBILITY AND PARTICIPATION

1.   Key Employees of the Company are eligible to become participants in the
plan, subject to approval of the Board of Directors.   2.   An eligible Key
Employee participates in the plan by irrevocably electing on an annual basis, in
the manner specified herein, to defer future Compensation earned for which the
related services commence in the calendar year following the year in which the
election is made.   3.   An eligible Key Employee may elect to defer up to fifty
(50) percent of salary and up to fifty (50) percent of annual incentive earned
during the year for which the deferral choice is made.   4.   An eligible Key
Employee becomes a Participant in the Plan upon the execution and delivery of a
Deferred Compensation Agreement. Such Agreement must be executed (and must
become irrevocable) in all cases on or before December 31 preceding the calendar
year in which the services related to the Compensation to be deferred commence.

6



--------------------------------------------------------------------------------



 



ARTICLE IV
DEFERRED COMPENSATION ELECTIONS

1.   An officer electing to defer payment of compensation may elect deferral to
be invested in the Interest Account or the Stock Equivalent Account.   2.  
Subject to such limitations as the Committee may impose, an officer electing to
defer hereunder shall also elect at the same time as his deferral election, a
Fixed Period commencing six months following the officer’s Separation from
Service over which the amount deferred under such election shall be paid to him
in annual installments and a Fixed Period (which may be a different period) over
which the unpaid portion of the amount deferred shall be paid to his Beneficiary
or estate in annual installments in the event of his death.   3.   Any Fixed
Period Election to defer compensation shall be irrevocable and may not be
changed or modified thereafter by a Participant or the Company.   4.   The fact
that an officer has made a particular election with respect to a deferral shall
not preclude such officer from making different elections with respect to new
deferrals covering a future period of service.

7



--------------------------------------------------------------------------------



 



ARTICLE V
CREDITS TO DEFERRAL ACCOUNTS

1.   Deferred compensation shall be credited to the Stock Equivalent Account or
the Interest Account of a Participant or a combination of these accounts, as the
Participant may have elected, as follows:

  (a)   The deferred incentive amount shall be credited to the Deferral account
on the closing date of the Company’s fiscal month in which the incentive was to
be paid in cash.     (b)   The deferred salary shall be credited on the closing
date of the Company’s fiscal month in which the salary was to be paid in cash.

2.   The compensation credited to a Stock Equivalent Account shall be converted
on the closing date of each of the Company’s fiscal months into Stock
equivalents as though such compensation were applied to the purchase of common
stock of the Company as follows:

The Participant’s Account shall be assigned Stock Equivalents which shall be the
number of full and fractional (rounded to the nearest tenth) shares of the
Company’s common stock that could be purchased with the compensation credited to
the Officer’s Account, at the closing price of such common stock as quoted by
the New York Stock Exchange.

3.   As of the record date for each dividend declared on the Company’s common
stock, each Officer’s dividend shall be determined by multiplying the cash
dividend per share by the number of full and fractional Stock Equivalents in the
Officer’s Stock

8



--------------------------------------------------------------------------------



 



    Equivalent Account on the dividend record date. The resulting dividend
amount will be converted into stock equivalents as though such dividend amounts
were applied to the purchase of common stock of the Company.

4.   The balance in the Interest Account will be credited with interest from the
date the deferral is credited to the account until payment is complete, at a
rate equal to the Merrill Lynch ten year high quality bond index for December 15
of each preceding year.

9



--------------------------------------------------------------------------------



 



ARTICLE VI
ADMINISTRATIVE COMMITTEE & CLAIMS

1.   This plan shall be administered by the Compensation Committee of the Board
of Directors.   2.   The construction and interpretation by the Committee of any
provision of this plan shall be final and conclusive.   3.   The administration
of this plan is delegated to the Senior Vice President — Human Resources who is
responsible for executive compensation and benefits, or at his election, to the
Director, Compensation.   4.   No member of the Committee shall be personally
liable for any actions taken by the Committee unless the member’s action
involves willful misconduct.   5.   If any claim for benefits under the Plan is
wholly or partially denied, the claimant shall be given notice in writing of
such denial within a reasonable period of time (not to exceed 90 days after
receipt of the claim or, if special circumstances require an extension of time,
written notice of the extension shall be furnished to the claimant and an
additional 90 days will be considered reasonable) setting forth the following
information: (a) the specific reason or reasons for the denial; (b) specific
reference to pertinent Plan provisions on which denial is based; (c) a
description of any additional material or information necessary for the claimant
to perfect the claim and an explanation of why such material or information is
necessary; and (d) an explanation that a full and fair review by the Committee
of the decision denying the claim may be requested by the claimant or his
authorized representative by filing with the Committee, within 60 days after
such notice has been received, a written request for such review.

10



--------------------------------------------------------------------------------



 



In the event that a claimant does choose to appeal, as described under
(d) above, the claimant or his authorized representative may review pertinent
documents and submit issues and comments in writing within the same 60-day
period specified in subsection (d) above. Upon request (and free of charge), the
Member/claimant shall be provided reasonable access to and copies of all
documents, records, and other information relevant to his claim for benefits (as
further described in DOL regulations, and as determined by the Committee, in its
sole discretion), and shall also be informed of his right to bring suit under
ERISA.
The decision of the Committee shall be made promptly, and not later than 60 days
after the Committee’s receipt of the request for review, unless special
circumstances require an extension of time for processing, in which case the
claimant shall be so notified and a decision shall be rendered as soon as
possible, but not later than 120 days after the receipt of the request for
review. The claimant shall be given a copy of the decision promptly. The
decision shall be in writing and shall include specific reasons for the
decision, written in a manner calculated to be understood by the claimant, and
specific references to the pertinent Plan provisions on which the decision is
based.

11



--------------------------------------------------------------------------------



 



ARTICLE VII
AMENDMENT AND TERMINATION
     The Company reserves the right, at any time or from time to time, by action
of its Board of Directors, to modify or amend in whole or in part any or all
provisions of the Plan or terminate and liquidate the Plan, provided, however,
that any such modification, amendment or termination and liquidation shall not
substantially and adversely affect the benefits then in effect. In the event of
Plan termination and liquidation by the Company, the Company will choose to pay
any benefits otherwise due under the Plan during the first 12 months following a
resolution to terminate and liquidate the Plan and shall pay out any remaining
amounts deferred under the Plan during the second 12 months following such
resolution to terminate and liquidate the Plan. Notwithstanding the above, the
Plan shall not be terminated and liquidated unless all other plans required to
be aggregated under Section 409A of the Code are terminated and liquidated at
the same time.

12



--------------------------------------------------------------------------------



 



ARTICLE VIII
MISCELLANEOUS

1.   NON-ALIENATION OF BENEFITS. No right or benefit under the Plan shall be
subject to anticipation, alienation, sale, assignment, pledge, encumbrance, or
charge, and any attempt to anticipate, alienate, sell, assign, pledge, encumber,
or charge any right or benefit under this Deferral shall be void. No right or
benefit hereunder shall in any manner be liable for or subject to the debts,
contracts, liabilities, or torts of the person entitled to such benefits. If the
Participant or any beneficiary hereunder shall become bankrupt, or attempt to
anticipate, alienate, sell, assign, pledge, encumber, or charge any right
hereunder, then such right or benefit shall, in the discretion of the Committee,
cease and terminate, and in such event, the Committee may hold or apply the same
or any part thereof for the benefit of the Participant or his beneficiary,
spouse, children, or other dependents, or any of them in such manner and in such
amounts and proportions as the Committee may deem proper.   2.   NO TRUST
CREATED. The obligations of the Company to make payments hereunder shall
constitute a liability of the Company to a Participant. Such payments shall be
made from the general funds of the Company, and the Company shall not be
required to establish or maintain any special or separate fund, or purchase or
acquire life insurance on a Participant’s life, or otherwise segregate assets to
assure that payment shall be made, and neither a Participant, his estate nor
Beneficiary shall have any interest in any particular asset of the Company by
reason of its obligations hereunder. The Participant’s rights to deferred
amounts will be the same as an unsecured general creditor of the Company, and
all property and rights to

13



--------------------------------------------------------------------------------



 



    property, including rights as a beneficiary of a life insurance contract
purchased with deferred amounts, and all income attributable to the deferred
amounts and property will remain solely the property of the Company and will be
subject to claims of general creditors of the Company. Nothing contained in the
Plan shall create or be construed as creating a trust of any kind of any other
fiduciary relationship between the Company and a Participant or any other
person.

3.   The effective date of this plan is January 1, 1991.   4.   The plan has
been amended effective July 18, 2007, to comply with Section 409A of the Code
and the regulations thereunder.

14



--------------------------------------------------------------------------------



 



ARTICLE IX
CONSTRUCTION

1.   GOVERNING LAW. This Plan shall be construed and governed in accordance with
the laws of the State of South Carolina.   2.   GENDER. The masculine gender,
where appearing in the plan, shall be deemed to include the feminine gender, and
the singular may include the plural, unless the context clearly indicates to the
contrary.   3.   HEADINGS, ETC. The cover page of this plan, the Table of
Contents and all headings used in this plan are for the convenience of reference
only and are not part of the substance of this plan.

15